—s,

“Case T1S-cr-0086i “JFK Do eajnent 12 Filed 10/08/20 Page 1of1

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK. | ee

eee eee eee ee ee eee x L _ or
U.S.A
‘ #19 CR 861 (JFK)
-V-
Seth Horowitz
x

 

The control date for-sentence is adjourned from October 8, 2020 to

aa
co ctebceg i tA aan
edocs eet

Zen
ewe j
Somenrverrrarms te ham "\

January 12, 2021 at 11:00 a.m.” . . [PuSDE § NY

ta
BO at

     
  
  

 

SO ORDERED.

Dated: New York, New York

| 0-2-2

 

 

JOHN F. KEENAN '
United States District Judge

a

 
